March 6, 2014




                                 JUDGMENT

                 The Fourteenth Court of Appeals
          ORANGE ASSOCIATION OF FIRE FIGHTERS, Appellant

NO. 14-13-00061-CV

 THE CITY OF ORANGE, TEXAS AND SHAWN OUBRE, IN HIS OFFICIAL
         CAPACITY AS ORANGE CITY MANAGER, Appellees
                _______________________________

       This cause, an appeal from the judgment in favor of appellees, The City of
Orange, Texas and Shawn Oubre, in his official capacity as Orange City Manager,
signed December 7, 2012, was heard on the transcript of the record. We have
inspected the record and find error in the judgment. We therefore order the
judgment of the court below REVERSED and RENDER judgment compelling
arbitration.

       We further REMAND the cause for further proceedings regarding the City’s
fee request.

      We further order this decision certified below for observance.